                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DACARI SPIERS,                                    Case No. 20-cv-01357-JSC
                                                        Plaintiff,
                                   8
                                                                                           ORDER RE: DISCOVERY DISPUTES
                                                 v.                                        AND SANCTIONS MOTION
                                   9

                                  10     CITY AND COUNTY OF SAN                            Re: Dkt. Nos. 63, 66
                                         FRANCISCO,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is a discovery dispute joint letter brief and Plaintiff’s motion for

                                  14   sanctions, which is fully briefed. (Dkt. Nos. 63, 66.) After carefully considering the submissions,

                                  15   the Court concludes that oral argument is not required, see N.D. Cal. Civ. L.R. 7-1(b), VACATES

                                  16   the June 24, 2021 hearing, and rules as set forth below.

                                  17          1. Officer Stangel’s Text Messages

                                  18          Plaintiff seeks the text messages he contends he sees Officer Stangel typing into his phone

                                  19   on the Body Worn Camera footage. Defendants represent that there are no such messages and that

                                  20   Plaintiff is incorrect that he his typing on his phone. Nonetheless, Defendants suggest that they do

                                  21   possess text message relevant to this case obtained from Officer Stangel’s department-issued

                                  22   phone. While discovery is stayed as to Officer Stangel, since the messages are in Defendants’

                                  23   possession requiring Defendants to produce the messages does not implicate the stay as it does not

                                  24   require Officer Stangel to do anything. Thus, as Defendants offered, on or before June 30, 2021

                                  25   they shall produce whatever relevant Officer Stangel text messages they possess.

                                  26          2. Interview of Trina Pittman

                                  27          Plaintiff demands Defendants produce a witness statement which Plaintiff contends Trina

                                  28   Pittman gave to the District Attorney’s Office. As Defendants contend the Police Department has
                                   1   no record of this interview, and Plaintiff offers nothing admissible to contradict that

                                   2   representation, Plaintiff’s demand is denied. Plaintiff’s counsel’s declaration that some unnamed

                                   3   person in the District Attorney’s Office confirmed that the interview of Ms. Pittman has been

                                   4   provided to the Police Department is inadmissible hearsay. The Court will address what

                                   5   information, if any, has been provided to the Police Department at the hearing on the District

                                   6   Attorney’s Office’s motion to quash. (Dkt. No. 69.)

                                   7          3. Unredacted OCC Reports

                                   8          Plaintiff complains that Defendants have redacted information in OCC reports of the

                                   9   officers involved in the incident at issue. Defendants respond that they have redacted information

                                  10   regarding complaints made against officers not involved with the incident in this lawsuit. Plaintiff

                                  11   does not explain why such redactions are improper; instead, Plaintiff insists that at an informal

                                  12   discovery conference in January 2021 the Court ordered unredacted reports produced. The Court
Northern District of California
 United States District Court




                                  13   does not recall this particular issue being discussed—redactions involving complaints against

                                  14   officers not involved in the incident at issue. Further, the purpose of the informal discovery

                                  15   conference is to provide guidance and not a formal ruling since the parties have not had the

                                  16   opportunity to present the issue to the Court for ruling. Thus, the Court does not find that it

                                  17   ordered this particular information to be unredacted. Given Plaintiff’s failure to explain why it

                                  18   needs such information, or to dispute Defendants’ assertion of its private nature, Plaintiff’s request

                                  19   is denied.

                                  20          4. Plaintiff’s Sanctions Request

                                  21          It follows from the above that Plaintiff’s sanctions request is denied. The Court notes that

                                  22   Plaintiff claims that sources confirm that Defendants are withholding relevant text messages, but

                                  23   Plaintiff offers no evidence in support of that assertion and does not identify the missing text

                                  24   messages. If Plaintiff is referring to the texting that he believes is evident on the video, that is

                                  25   addressed above. Further, while Plaintiff continually laments about undue delay, Plaintiff

                                  26   stipulated to a stay of discovery as to the indicted defendant until the resolution of the criminal

                                  27   action. Thus, there is no trial date and therefore no prejudicial delay.

                                  28          This Order disposes of Docket Nos. 63, 66.
                                                                                           2
                                   1          IT IS SO ORDERED.

                                   2   Dated: June 21, 2021

                                   3
                                                                      JACQUELINE SCOTT CORLEY
                                   4                                  United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                  3
